DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, Claims 15-25, and Species B, Figures 7-13, in the reply filed on 12/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant has indicated that Claims 15-25 read on the elected species. However, independent claim 21 requires, inter alia, “the pollen feeder being adapted to receive the support element from supporting the pollen feeder in raised elevation on a support surface separately from the liquid feeder.” Such feature is not described or illustrated as being adapted for the pollen feeder of Species B (see, e.g., figures 9 and 10, illustrating an underside and top side, respectively, of the pollen feeder), because that pollen feeder does not have any structure adapted to receive the support element. Accordingly, claims 21-25 are additionally withdrawn as being directed to non-elected Species C.
Therefore, claims 1-14 and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations “the liquid feeder,” “the pollen feeder,” and "its side" in lines 2, 3, and 9, respectively. There is insufficient antecedent basis for each of these limitations in the claim. It is additionally unclear as to whether the “container for storing pollen” of the pollen feeder (line 3) is distinct from the “a storage container” (line 6) comprised in the container assembly, which container assembly is comprised in the container of line 3. As Applicant’s invention is best understood, the claimed storage container will be interpreted to be referring to the same structure as the container for storing pollen. See Applicant’s figure 8.
Claims 16-20 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshaus, U.S. Patent No. 2,298,398, in view of Valle, U.S. Patent No. 7,530,330 B1.
Re Claim 15, as best understood (see 112(b) rejections above), Marshaus teaches a feeding system for bees, the system comprising a liquid feeder portion (12, 17; see figures 1 and 3 and page 1, column 1, line 47 to page 1, column 2, line 2 (hereinafter of the form “1:1:47-1:2:2”)) and a pollen feeder portion (11, 29, 16; see figures 1 and 3, 1:1:45-53, and 1:2:18-21; note that “pollen feeder portion” amounts to an intended use or functional recitation of the feeder portion being for or capable of see figures 1 and 3, 1:1:47-1:2:2, and 1:2:36-52) and the pollen feeder comprising a container (28, 11, 29, 16) for storing pollen (see figures 1 and 3 and 1:2:18-21; note that “for storing pollen” does not positively require pollen, and the container of Marshaus could be used for storing pollen), the liquid fluid container being in fluid communication with a dispensing tray (17; see figures 1 and 3 and 1:1:53-1:2:2), the pollen feeder container comprising a container assembly (11, 29, 16 form a container assembly; see figures 1 and 3) being adapted for connection to the liquid feeder container (see id.), the container assembly comprising a storage container (28) and a lid member (29; see figures 1 and 3 and 1:2:18-21), the lid member being removable from the storage container (see id.), the lid member having a slanted upper surface configuration to divert water from a top of the lid member (compare figures 1 and 3, with Applicant’s figures 7 and 8), the storage container defining a wall having a gap (see figures 1 and 3) to permit access by bees into the storage container (functional language that Marshaus is capable of—bees’ access is permitted into the storage container in the structure of Marshaus).
Marshaus does not expressly teach the storage container defining a wall having a plurality of apertures in its side to permit the access by bees into the storage container.
Valle, similarly directed to a feeding system for bees, the system comprising a liquid feeder portion (400; see figures 1 and 3 and 5:8-13) and a pollen feeder portion (200; see figures 1 and 3, 4:25-33, and 6:38-50; Valle teaches feeder portion 200, which see figures 1 and 3 and 6:38-43), the container assembly comprising a storage container (210) and a lid member (216), the lid member being removable from the storage container (see 4:44-48 and 6:50-52), the lid member having a slanted upper surface configuration to divert water form a top of the lid member (see figures 1 and 3 and 4:39-44), the storage container defining a wall (see figures 1 and 3) having a plurality of apertures (214) in its side (see id. and 4:25-30) to permit access by bees into the storage container. See id., noting that bees would be able to access the storage container.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the storage container of Marshaus to define a wall having a plurality of apertures in its side to permit access by bees into the storage container, as taught by Valle, in order to provide more precise metering of feed into the food tray (see Valle at 4:28-30), so as to prevent waste of food or excess dispensing of food in a manner that would attract pests o the feeding system.
Re Claim 20, Marshaus as modified by Valle teaches that the feeding system further comprises a support stand (Marshaus 5, 6, see Marshaus at figure 1 and 1:39-42) for supporting the feeding system at an elevated level above a support surface. See id.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshaus and Valle as applied to claim 15 above, and further in view of Larsen, U.S. Patent No. 10,617,100 B1.
see Marshaus at figures 1 and 3; Valle at figures 1 and 3), with an aperture (Marshaus 18) near a first end of the liquid feeder for dispensing liquid into the dispensing tray (see Marshaus at figure 3 and 1:1:53-1:2:2), the pollen feeder container being adapted for connection to a second end of the liquid feeder. See Marshaus at figure 3.
Marshaus as modified by Valle does not expressly teach a spout member at the first end of the liquid feeder being oriented downwardly for dispensing liquid into the dispensing tray.
Larsen, similarly directed to a feeding system for bees, the system comprising a liquid feeder portion (see figure 1 and Abstract), the liquid feeder comprising a container (46) for storing liquid (see 2:37-41) in fluid communication with a dispensing tray (12; see figures 1 and 3 and 2:49-57), wherein the liquid feeder is oriented in a vertical relationship (see figures 1 and 3), teaches that it is known in the art to have a spout member (see figures 2 and 3) at a first end of the liquid feeder being oriented downwardly for dispensing liquid into the dispensing tray. See id. and 2:49-54.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the liquid feeder of Marshaus as modified by Valle to have a spout member at a first end of the liquid feeder being oriented downwardly for dispensing liquid into the dispensing tray, as taught by Larsen, in order to reuse a conventional and widely available coke or water bottle container as the liquid feeder container, or shape the liquid feeder and spout member such that less liquid is dispensed at a time.
see Marshaus at figure 3), but does not expressly teach that the dispensing tray defines a plurality of channels.
Larsen again teaches that the dispensing tray (12; see figures 1 and 3 and 2:49-57) defines a plurality of channels (54; see figures 2 and 6) for receiving the dispensed liquid. See id. and 2:42-48.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the dispensing tray of Marshaus as modified by Valle to have a plurality of channels for receiving the dispensed liquid, as taught by Larsen, so as to allow chicks to drink from the liquid feeder without drowning. See, e.g., Miller, U.S. Patent No. 1,801,932, at figures 1 and 4 and 1:76-83.
Re Claim 18, Marshaus as modified by Valle and Larsen teaches that the channels are arrayed concentrically within the dispensing tray. See Larsen at figure 6.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshaus and Valle as applied to claim 15 above, and further in view of Cargill, U.S. Patent Application Publication No. 2019/0274288 A1.
Re Claim 19, Marshaus as modified by Valle teaches that the storage container has an outwardly extending skirt member (Marshaus 16; see Marshaus at figures 1, 3, and 5), but does not expressly teach whereby the skirt member and lid member are configured in a shape of a flower face.
Cargill, similarly directed to a feeding system for bees, teaches that it is known in the art to have a feeder comprising a storage container (54; see figure 7 and paragraphs [0023] and [0025]) and a lid member (66; see id. and figure 4), wherein the see figures 3 and 4 and paragraph [0024]), whereby the skirt member and lid member are configured in a shape of a flower face. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the skirt member and lid member of Marshaus as modified by Valle to be configured in a shape of a flower face, as taught by Cargill, in order to shape the feeding system as desired for aesthetic purposes or to additionally use the feeder for providing water to insects. See Cargill at paragraph [0024].
Potentially Allowable Subject Matter
Applicant is advised that the specific details of the disclosed attachment means between the lid member and the storage container, including the positioning of the holes (74) on the flower petals, as well as the lid member, when attached, overhanging the access apertures (70; see figures 7 and 8), is not expressly taught or rendered obvious by any of the presently cited prior art references of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642